 

 

NOTE PURCHASE AGREEMENT

 

             This Note Purchase Agreement (the "Agreement”) is made as of
January 12, 2015 by and between Blue Sphere Corp. a Nevada corporation with
principal offices at 35 Asuta Street, Even Yehuda 40500, Israel (the "Company")
and Tangiers Investment Group, LLC, a Delaware LLC with principal offices at 501
West Broadway, Suite 800, San Diego, CA 92101 (the "Purchaser"). As used herein,
the term “Parties” shall be used to refer to the Company and Purchaser jointly.

 

WHEREAS:

 

A.The Parties jointly warrant and represent that they have a pre-existing
relationship prior to the date of this Agreement.

 

B.Purchaser warrants and represents that it is sophisticated and experienced in
acquiring the debt instruments issued by small early-stage companies that have
not achieve profitability, positive cash flow or both.

 

C.Purchaser warrants and represents that it is an “accredited investor,” as that
term is defined in Rule 501 of the Securities Act of 1933, as amended (the “1933
Act”).

 

D.Purchaser warrants and represents that prior to entering into this Agreement
that it has received and completed its review of the Company’s corporate and
financial statements as included in the filings and disclosures as listed for
the Company with the Securities and Exchange Commission which has allowed
Purchaser to make an informed investment decision with respect to purchase of
that certain Convertible Promissory Note in the stated original principal amount
of $220,000 (the “Note”) attached in Exhibit A and dated January 12, 2015.

 

E.The Purchaser acknowledges and agrees that it is acquiring the Note for
investment purposes only and not with a view to a distribution.

 

F.The Purchaser acknowledges and agrees that: (i) the Note is a “restricted
security,” as that term is defined in the 1933 Act and (ii) no registration
rights have been granted to Purchaser to register the Note.

 

NOW THEREFORE THE PARTIES AGREE AS FOLLOWS:

 

Section 1.         SALE AND ISSUANCE OF THE NOTE. In consideration of the
Company’s receipt of the initial sum of $60,000 at Closing (as defined in
Section 2.1), the Company shall sell to the Purchaser, and the Purchaser shall
purchase from the Company (the “Issuance”) the Note upon the terms set forth in
this Agreement.

 

Blue Sphere Corp.

$220,000 Note Purchase Agreement

January 12, 2015

 

1

 

 

Section 2.         THE CLOSING.

 

2.1.        PLACE OF CLOSING AND PROCEDURE AT CLOSING. The closing of the
issuance of the Note to the Purchaser (the "Closing") shall take place
simultaneously with and upon the satisfaction of the following conditions:

 

(1)         the Company’s execution and delivery to the Purchaser of the
following: (a) an executed copy of this Agreement; (b) an executed copy of the
Note; (c) a signed copy of the Irrevocable Instructions to the Transfer Agent;
and (d) that certain Action of the Board of Directors, dated January 12, 2015
(the “Action of the Board of Directors”), a copy of which is attached hereto as
Exhibit A, signed by the Directors of the Company.

 

(2)         the Purchaser’s execution of a wire transfer to the Company no later
than 2 business days following the Closing as follows: the sum of $55,000 in
cash shall be remitted and delivered to the Company and $5,000 shall be retained
by the Purchaser through an original issue discount for due diligence and legal
bills related to this transaction.

 

(3)         the Purchaser reserves the right to pay additional consideration at
any time and in any amount it desires, up to the total face value of the Note,
at its sole discretion.

 

Section 3.          REPRESENTATIONS AND WARRANTIES OF THE COMPANY.

 

The Company hereby represents and warrants to the Purchaser as follows:

 

3.1.        ORGANIZATION. The Company is duly organized, validly existing and in
good standing under the laws of the State of Nevada and is qualified to conduct
its business as a foreign corporation in each jurisdiction where the failure to
be so qualified would have a material adverse effect on the Company.

 

3.2.        AUTHORIZATION OF AGREEMENT, ETC. The execution, delivery and
performance by the Company of this Agreement, the Note, and each other document
or instrument contemplated hereby or thereby (collectively, the "Financing
Documents") have been duly authorized by all requisite corporate action by the
Company and delivered by the Company. Each of the Financing Documents, when
executed and delivered by the Company, constitutes a valid and binding
obligation of the Company, enforceable against the Company in accordance with
its terms, subject to applicable bankruptcy, insolvency, reorganization,
fraudulent conveyance, moratorium or other similar laws affecting creditors'
rights and remedies generally, and subject as to enforceability to general
principles of equity (regardless of whether enforcement is sought in a
proceeding at law or in equity).

 

Section 4.          REPRESENTATIONS AND WARRANTIES OF THE PURCHASER.

 

The Purchaser hereby represents and warrants to the Company as follows:

 

4.1.        AUTHORIZATION OF THE DOCUMENTS. Purchaser has all requisite power
and authority (corporate or otherwise) to execute, deliver and perform the
Financing Documents to which it is a party and the transactions contemplated
thereby, and the execution, delivery and performance by such Purchaser of the
Financing Documents to which it is a party have been duly authorized by all
requisite action by such Purchaser and each such Financing Document, when
executed and delivered by the Purchaser, constitutes a valid and binding
obligation of such Purchaser, enforceable against such Purchaser in accordance
with its terms, subject to applicable bankruptcy, insolvency, reorganization,
fraudulent conveyance, moratorium or other similar laws affecting creditors'
rights and remedies generally, and subject, as to enforceability, to general
principles of equity (regardless of whether enforcement is sought in a
proceeding at law or in equity).

 

Blue Sphere Corp.

$220,000 Note Purchase Agreement

January 12, 2015

 

2

 

 

4.2.         INVESTMENT REPRESENTATIONS. The Purchaser warrants and represents
that:

 



(a)the Purchaser is an accredited investor (as that term is defined in Rule
501(a)(1) of Regulation D of the 1933 Act;

 

(b)the Purchaser is sophisticated and experienced in acquiring the securities of
small public companies;

 

(c)the Purchaser has reviewed the Company’s Annual and Quarterly Reports
together with the audited financial statements contained therein;

 

(d)the Purchaser has had sufficient opportunity to review and evaluate the risks
and uncertainties associated with the purchase of the Company’s securities;

 

(e)the Purchaser is acquiring the Note from the Company for investment purposes
only and not with a view to a distribution.

 

4.3          RESTRICTED SECURITY.    Purchaser understands and acknowledges that
the Note has not been, and when issued will not be, registered with the
Securities and Exchange Commission. Purchaser warrants and represents that it
has fully reviewed the restricted securities legend and the terms thereof with
its financial, legal, investment, and business advisors and that it has not
relied upon the Company or any other person for any advice in connection with
the purchase of the Note, this Agreement, or both of them.

 

4.4          LEGAL COUNSEL.   Purchaser has consulted with its own independent
legal, tax, investment, and other advisors of its own choosing prior to entering
into this Agreement.

 

4.5          ABSENCE OF REGISTRATION RIGHTS. Purchaser understands and agrees
that it is not acquiring and has not been granted any registration rights with
respect to the Note. The Note is a restricted security and the Purchaser
understands that there is no trading market for the Note and no such market will
likely ever develop.

 

Section 5.          BROKERS AND FINDERS.

 

The Company shall not be obligated, unless previously detailed in Section
2.1(2), to pay any commission, brokerage fee or finder's fee based on any
alleged agreement or understanding between the Purchaser and a third person in
respect of the transactions contemplated hereby. The Purchaser hereby agrees to
indemnify the Company against any claim by any third person for any commission,
brokerage or finder's fee or other payment with respect to this Agreement or the
transactions contemplated hereby based on any alleged agreement or understanding
between the Purchaser and such third person, whether express or implied from the
actions of the Purchaser.

 

Blue Sphere Corp.

$220,000 Note Purchase Agreement

January 12, 2015

 

3

 

 

Section 6.          SUCCESSORS AND ASSIGNS.

 

This Agreement shall bind and inure to the benefit of the Company, the Purchaser
and their respective successors and assigns.

 

Section 7.          ENTIRE AGREEMENT.

 

This Agreement and the other writings and agreements referred to in this
Agreement or delivered pursuant to this Agreement contain the entire
understanding of the parties with respect to the subject matter hereof and
supersede all prior agreements and understandings among the parties with respect
thereto.

 

Section 8.          NOTICES.

 

All notices, demands and requests of any kind to be delivered to any party in
connection with this Agreement shall be personally served, sent via facsimile or
e-mail, or sent in writing via an internationally recognized overnight courier
or by registered or certified mail, return receipt requested and postage prepaid
to the address of each party listed on the first page of this Agreement or to
such other address as the party to whom notice is to be given may have furnished
to the other parties to this Agreement in writing in accordance with the
provisions of this Section 8. Any such notice or communication shall be deemed
to have been received (i) in the case of personal delivery, on the date of such
delivery, (ii) in the case of facsimile or e-mail, immediately (iii) in the case
of an internationally-recognized overnight courier, on the next business day
after the date when sent and (iv) in the case of mailing, on the third business
day following that on which the piece of mail containing such communication is
posted.

 

Section 9.          AMENDMENTS.

 

This Agreement may not be modified or amended, or any of the provisions of this
Agreement waived, except by written agreement of the Company and the Purchaser.

 

Section 10.          ATTORNEYS’ FEES.

 

In the event of a dispute between the parties concerning the enforcement or
interpretation of this Agreement, the prevailing party in such dispute, whether
by legal proceedings or otherwise, shall be reimbursed immediately for the
reasonably incurred attorneys' fees and other costs and expenses by the other
parties to the dispute.

 

Section 11.          GOVERNING LAW AND ARBITRATION.

 

All questions concerning the construction, interpretation and validity of this
Agreement shall be governed by and construed and enforced in accordance with the
domestic laws of the State of California without giving effect to any choice or
conflict of law provision or rule (whether in the State of California or any
other jurisdiction) that would cause the application of the laws of any
jurisdiction other than the State of California. In furtherance of the
foregoing, the internal law of the State of California will control the
interpretation and construction of this Agreement, even if under such
jurisdiction's choice of law or conflict of law analysis, the substantive law of
some other jurisdiction would ordinarily or necessarily apply.

 

Blue Sphere Corp.

$220,000 Note Purchase Agreement

January 12, 2015

 

4

 

 

Section 12.          CAPTIONS AND EXHIBIT A.

 

The captions by which the sections and subsections of this Agreement are
identified are for convenience only, and shall have no effect whatsoever upon
its interpretation. Exhibit A is attached hereto and each of the attachments
listed in Exhibit A are each with Exhibit A incorporated by reference herein.

 

Section 13.          SEVERANCE.

 

If any provision of this Agreement is held to be illegal or invalid by a court
of competent jurisdiction, such provision shall be deemed to be severed and
deleted; and neither such provision, nor its severance and deletion, shall
affect the validity of the remaining provisions.

 

Section 14.          COUNTERPARTS.

 

This Agreement may be executed in any number of counterparts, and each such
counterpart of this Agreement shall be deemed to be an original instrument, but
all such counterparts together shall constitute but one agreement. Facsimile
counterpart signatures to this Agreement shall be acceptable and binding.

 

[The remainder of this page has been left intentionally blank.]

 

Blue Sphere Corp.

$220,000 Note Purchase Agreement

January 12, 2015

 

5

 

 

IN WITNESS WHEREOF, each of the undersigned has duly executed this Note

Purchase Agreement as of the date first written above.

 

  FOR THE COMPANY:           Blue Sphere Corp.           By: ___        
[tpg1.jpg]    



 

  Name: _Shlomi Palas___________________________________           Its:
CEO____________________________________  

 

  FOR THE PURCHASER:           Tangiers Investment Group, LLC          
                                        By: ________________________________    
                                              Name:           Its:  Managing
Member  

 

[SIGNATURE PAGE TO NOTE PURCHASE AGREEMENT]

 

[The remainder of this page has been left intentionally blank.]

 

Blue Sphere Corp.

$220,000 Note Purchase Agreement

January 12, 2015

 

6

 

 

EXHIBIT A

 

(Copy of Convertible Promissory Note, Board Resolution, and Irrevocable
Instructions to Stock Transfer Agent, are each attached hereto.)

 

1.          Copy of Convertible Promissory Note

 

2.          Copy of the Board Resolution of the Borrower

 

3.          Copy of Irrevocable Instructions to Stock Transfer Agent

 

[The remainder of this page has been left intentionally blank.]

 

Blue Sphere Corp.

$220,000 Note Purchase Agreement

January 12, 2015

 



7

 

